Title: To Thomas Jefferson from Joseph Wheaton, 9 September 1808
From: Wheaton, Joseph
To: Jefferson, Thomas


                  
                     Excellent Sir
                     
                     Washington City Septr. 9. 1808
                  
                  Yesterday I was furnished with the copy of an acct. by Mr. Abram Bradley D.P.M. Generl. made agreable to the order of the Head of that Department. Mr. Granger has been informed what was the Sense of the Arbitrators on the undefined part of their report, from 16 Feby. to March 31—both by verbal communication with Colonel John P. Van Ness, & a Certificate of Caleb Swan before he left this City and which is in the following words viz—
                  In Arbitrating, between the Post Master General Gideon Granger Esqr. and Joseph Wheaton, it was the decided Sense of the Referees, that the pay &c due to Mr. Wheaton Should be discharged up to the thirty first day of March 1807. the period ending the contract—Signed C Swan dated July 19. 1808—
                  As your Excellency is furnished with the account from the Post office, and in which it appears, that I am not only to have nothing for carrying the Mail 44 days, but that he assumes the authority of demanding of me $.2663:94 Cts. for the Carrying of it—Where he has not the Shadow of a contract for his authority, he ought to have recollected that the encreased Speed of the mail from 80 miles per day to 120 was by his order, as an experemint, and that the rule of office was applied to endemnefy the expence—for the Short time of about 9 months—When it was found impossible to perform the distance, tho Mr. Granger acknowledged I had every where horses enough, and faithful men and agents he would not alter the arrangement nor release me; but Said I must do the best I could—which God knows, I did—,and he found my arrangements all good, and was so reported by Doctr. Bradley his agent to Whom I delivered the rout & My property—And Sir it has been the practice that where three failures Successively happen the P.M. Genl. has the right to annul the Contract, and if he does not it is to be presumed he is Satisfied with the excuses—I do most Solemnly assure you Sir, that I never heard of penalties, forfetures, or deductions, for three months after Mr. Granger without provocation had taken the Management of the Mail out of My hands—
                  Sir I Presume to Say the history of the Post Office does not produce a parellel to any Man, Indeed this, Such Conduct is without a name—
                  Please to Observe Sir the distance allowed me for is 744 Miles—On the Books in Mr. Duvals office it does appear that David Merewether Esqr. When a member of Congress, Gave to the House of Representatives on his honor as a Member, that the distance to his house was 704 Miles, which is Six Miles from Athens—and he recd. Six dollars for every 20 Miles Coming & returning—I established the M on the very path he travelled to Athens—and from thence to Coweta—it is to appalachy 14 Miles to Okmulgee 45—to Flint river 60. & to Coweta 60 Making, according to David Merewether 377 Miles and a difference to me of 133 Miles—
                  In an account furnished me last fall a Credit is allowed me in these words—
                  
                     
                        
                           By transporting the mail, Washington
                           
                           
                        
                        
                           
                               to Coweta Apl. 28. 1805 to July 11. 1806—
                           $.11.531.18.
                           
                        
                        
                           In the acct. furnished your Excellency
                           
                           
                        
                        
                           
                               is allowed me only
                           
                              $.10.444.54.
                           
                           
                        
                        
                           difference on time & distance
                           $.1,086:64.
                           
                        
                     
                  
                  
                  I Pray you Excellent Sir to accept of the appolagy which I offer for thus trubleing you on this Subject. It is the all important advantage of your Justice & goodness which will check the Iron hand of Persecution
                  Sir! I have the honor to remain faithfully your Obedient & very Humble Servant
                  
                     Joseph Wheaton
                     
                  
               